Citation Nr: 0002454	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  93-25592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement for service connection for headaches.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  This case came to the Board of Veterans' 
Appeals (Board) from a September 1992 RO decision which 
denied service connection for headaches.  In an April 1998 
decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 1999 joint motion to the Court, 
the parties (the veteran and the VA Secretary) requested that 
the Board decision be vacated and the case remanded; by a 
June 1999 order, the Court granted the joint motion.  The 
case was subsequently returned to the Board, and in December 
1999 the veteran's attorney indicated he had no further 
evidence or argument to submit.


REMAND

Since the now-vacated April 1998 Board decision, additional 
VA medical records have been added to the file which concern 
the claim for service connection for headaches.  See, e.g., 
1999 outpatient treatment records and examination report.  
The veteran has not waived initial RO consideration of such 
evidence, and thus the case must be returned to the RO for 
consideration of the records and, if the claim remains 
denied, inclusion of such evidence in a supplemental 
statement of the case.  38 C.F.R. § 20.1304 (1999).  Other 
documents added to the claims folder since the Board decision 
include notices of VA medical center (VAMC) admissions in 
1998 and 1999 for cocaine abuse.  Actual treatment records of 
such VAMC admissions are not in the claims folder, and such 
records should be obtained as they may contain relevant 
information (the Board notes that some earlier records refer 
to a relationship between the veteran's cocaine abuse and 
headaches).  Bell v. Derwinski, 2 Vet.App. 611 (1992).

Prior to the now-vacated Board decision, unsuccessful efforts 
were made to obtain other relevant treatment records.  Given 
the joint motion and Court order in the instant case, a 
further effort should be made to obtain such records.

In view of the foregoing, the Board remands the case to the 
RO for the following action:

1.  The RO should attempt to obtain 
records of reported pre-service treatment 
for head trauma (with headaches and other 
symptoms) which occurred about 4 years 
before service.  See service medical 
records.  The RO should also attempt to 
obtain records of reported post-service 
treatment for headaches in Washington, 
D.C. in 1971 and in Alexandria, Virginia 
in 1983.  See February 1993 RO hearing 
transcript.  The RO should also obtain 
more detailed records of the veteran's 
January 1992 admission to Baptist Medical 
Center; this includes verbatim copies of 
all medical histories compiled when he 
was admitted to this hospital.  The RO 
should also give the veteran an 
opportunity to submit any other medical 
records of post-service treatment for 
headaches.

2.  The RO should obtain copies of all VA 
inpatient and outpatient records, from 
1992 to the present and not already on 
file, concerning treatment for any 
ailment.  Such records should be 
associated with the claim folder, and all 
entries pertaining to headaches should be 
noted.  (The file shows that when the 
veteran filed his claim he lived in 
Oklahoma; he subsequently moved to 
Tennessee; and most recently he has been 
living in California.  He has received 
treatment at VA facilities in all these 
states, and possibly elsewhere.  If 
necessary, the RO should have the veteran 
identify all VA facilities where he has 
received treatment.)

3.  After any other indicated 
development, the RO should review the 
claim for service connection for 
headaches.  This should include 
consideration of the presumption of 
soundness on entrance into service (as 
noted in the June 1999 joint motion and 
Court order).  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



